DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 as filed 03/26/2020 are pending.

Drawings
The drawing filed on March 26, 2020 is acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.  The informality is the following:
The single drawing is currently labeled as “FIG. 1”.  Per 37 C.F.R. 1.84 (u), “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.”

Specification
The disclosure is objected to because of the following informalities: 
Per 37 CFR 1.84(u)(1), the specification should be amended throughout to refer to “the FIGURE” rather than to “FIG. 1”. (See the original specification at least at par. [0018] and [00138] for correction and at any other occurrences of a reference to “FIG. 1” that may be present).
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  
In claim 17, “containsthe” should be changed to “contains the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “use” is recited. 
See MPEP 2173.05(q):
“Use” claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101.
Claim 19 depends on claim 15 and is included in the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites a “use” of a compound, but does not set forth any steps involved and raises an issue of indefiniteness. (See MPEP 2173.05(q)).  
Claim 19 depends on claim 15 and is included in the rejection.  Additionally, claim 19 is indefinite because the preamble is directed to a device according to claim 15, but claim 15 is directed to a use of a device.   Accordingly, the metes and bounds of claim 19 are not fully understood.
Also, claim 19 recites the limitation "the organic thin film layer”, but parent claim 15 does not recite an “organic thin film layer”. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruch et al., Communications, Angew. Chem. Int. Ed. (2011), Vol. 50, pages 12094-12098 (cited by applicant on 09/16/2021 I.D.S.).
Bruch et al. discloses the following compounds “trans-2” and “cis-2” (see top of page 12095) and  “trans-8a” and “trans-8b” (see Scheme 2, page 12096):

    PNG
    media_image1.png
    130
    208
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    300
    320
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    286
    403
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    404
    709
    media_image4.png
    Greyscale
.
Compounds as disclosed by Bruch et al. anticipate Formula (I).  
	Regarding claim 2, at least cis-2 and trans-2 (see above) meet the claim requirements.
	Regarding claim 3, at least trans-8b (see Scheme 2) meets the requirement of a claim 3 compound.
	Regarding claim 4, compounds disclosed by Bruch meet the claim 4 requirements (see above compounds).
	Regarding claim 5, trans-8b (see Scheme 2) meets the requirement of including an arylamine group. 
	Claim 6 is included in the rejection, because claim 5 does not require that a carbazole group be selected.
Claim 7 is included in the rejection, because claim 5 does not require that an acridine group be selected.
Regarding claims 8-10, trans-8b (see Scheme 2) meets the requirement of including an arylamine group where the aryls of the arylamine are phenyl.
Regarding claims 11 and 12, compounds disclosed by Bruch include either single bond or phenylene corresponding to instant L1 to L4.
Regarding claim 14, since Bruch et al. discloses compounds clearly within the recited instant formula I, compounds of the same structure would be expected to inherently have the same properties.  Accordingly, absent otherwise, the compounds of Bruch corresponding to instant formula I compounds are considered to encompass the recited properties. The Patent and Trademark Office can require Applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, 195 USPQ 431 (CCPA 1977).

Claims 1-4, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greulich et al., Chem. Commun., (2016), Vol. 52, pages 2374-2377.
Greulich et al. teaches the following compound “6” (see Fig. 3, page 2376): 

    PNG
    media_image5.png
    195
    123
    media_image5.png
    Greyscale


The compound anticipates instant Formula (I). The Ph groups are aryl groups that meet the present definition of instant D1 and D2 groups as unsubstituted C6 aryl groups.
Regarding claim 14, since Greulich et al. discloses a compound within the recited instant formula I as discussed above, compounds of the same structure would be expected to inherently have the same properties.  Accordingly, absent otherwise, the compound of Greulich corresponding to an instant formula I compound is considered to encompass the recited properties. The Patent and Trademark Office can require Applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, 195 USPQ 431 (CCPA 1977).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Greulich et al., Chem. Commun., (2016), Vol. 52, pages 2374-2377 in view of Nakagawa et al. (US 2004/0124766 A1).
Greulich et al. is relied upon as set forth above for the rejection of claim 1.  Greulich teaches the development of functional materials for OLEDs (see first paragraph following abstract on page 2374).  While Greulich et al. teaches compounds such as compound 6 emit light (see Fig. 3 and Table 1 on page 2376), it is not seen where a device structure with the light emitter was formed as an example.  In analogous art, Nakagawa teaches forming organic light emitting devices with light emitting compounds as part of a light emitting layer (see par. 82-91, 124, 126).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the light emitting material taught by Greulich in a light emitting device structure as part of a light emitting layer as taught by Nakagawa, because one would expect the compound to provide the function of light emission to the device.  One would expect to achieve an operational device including a compound 6 as taught by Greulich with a predictable result and a reasonable expectation of success.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach or to render obvious the specifically substituted derivatives set forth in claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 111574565 A discloses polycyclic compounds comprising P=O.
WO 2014/037077 A discloses polycyclic compounds that may comprise P as variable X (see claim 1, page 104).
The references are considered relevant to the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAWN L GARRETT/Primary Examiner, Art Unit 1786